Citation Nr: 1033186	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  04-41 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right rotator cuff tear 
and tendonitis, to include as secondary to service-connected 
residuals of a shell fragment wound to the right shoulder 
involving Muscle Group I.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1942 to October 1945.

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO) 
which denied service connection for a   
right rotator cuff tear and tendonitis, to include as secondary 
to service-connected residuals of a shell fragment wound to the 
right shoulder involving Muscle Group I.

In an October 2006 decision, the Board affirmed the RO's denial 
of the benefit on appeal.  The Veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims (Court or 
CAVC).  In October 2007, the Court vacated that Board's decision 
and remanded the case to the Board for readjudication in 
compliance with an October 2007 Joint Motion for Remand.  The 
Board remanded the case further development in April 2008.  In an 
April 2009 decision, the Board again affirmed the RO's denial of 
the benefit on appeal.  The Veteran appealed the April 2009 
decision to the Court.  In April 2010, the Court vacated that 
Board's decision and remanded the case to the Board for 
readjudication in compliance with a March 2010 Joint Motion for 
Remand.  The case is once again before the Board.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.






REMAND

The CAVC remanded the present appeal to the Board in April 2010 
for compliance with the instructions in the March 2010 Joint 
Motion.  The Joint Motion provides that remand is required so 
that the Board can ensure compliance with its April 2008 remand 
instructions, and so that the Veteran can be provided with an 
adequate medical examination addressing his pertinent medical 
history.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  

Specifically, the Joint Motion notes that the Board had in its 
remand instructed the VA examiner to comment on the significance 
of private medical records documenting various right shoulder 
diagnoses from the 1960s to 1985 as well as employment records 
dated in the 1960s and 1970s.  In this regard, following the 
Board's prior remand, the Veteran was afforded a VA examination 
in October 2008; also an addendum opinion was obtained in 
February 2009 wherein the examiner stated that he was "unable to 
comment" regarding the various private medical records from the 
1960s to 1985 because there were so many various diagnoses 
provided at different times which at the time were the opinions 
of the examining physicians.  The parties to the Joint Motion 
agreed that the October 2008 VA medical examination and the 
February 2009 VA medical examination addendum did not comply with 
the April 2009 Board remand instructions as the Board had 
directed the examiner to comment on the significance of the 
private medical records documenting the various right shoulder 
diagnoses from the 1960s to 1985 as well as employment records 
dated in the 1960s and 1970s.  Since the examiner failed to 
comply with these remand instructions, the parties to the Joint 
Motion found the VA examiner's report and addendum to be 
inadequate.  

The Joint Motion provides that a remand is necessary so that a VA 
examiner can review the claims folder and note any relevant 
medical history.  The Joint Motion instructed that the examiner 
should specifically review the Veteran's private medical records 
dated from the 1960s to 1985 as well as employment records dated 
in the 1960s and 1970s and comment on the significance of the 
various diagnoses contained in these records.  In the Joint 
Motion, the parties also instructed the Board to consider the 
case of Davidson v. Shinseki, 518 F.3d 1313 (Fed. Cir. 2009) in 
considering the Veteran's lay statements.  Accordingly, the Board 
finds that a remand for a supplemental VA opinion is necessary to 
comply with the instructions of the Joint Motion, prior to 
readjudication of the appeal by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should refer the case to the VA 
examiner who conducted the October 2008 VA 
medical examination and provided the 
February 2009 VA medical examination 
addendum for a supplemental opinion, if 
that examiner is available.  If not, ensure 
that the Veteran is scheduled for a new VA 
orthopedic examination and that examiner 
should be instructed to provide the 
requested opinion.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner for review.  The examiner 
should review the claims folder and provide 
an opinion as to whether it is at least as 
likely as not that any current right 
shoulder disability, including any 
identified rotator cuff tear, bursitis, or 
tendonitis is proximately due to, the 
result of, or permanently aggravated by 
service-connected residuals of a shell 
fragment wound to the right shoulder 
involving Muscle Group I, or is otherwise 
related to service.  If aggravation is 
noted, the degree of aggravation should be 
quantified, if possible. 

The VA examiner must specifically 
comment on the significance of the 
private medical records documenting 
various right shoulder diagnoses from 
the 1960s to 1985 as well as employment 
records dated in the 1960s and 1970s.  

The examiner must provide a clear rationale 
for his opinion with references to the 
evidence of record and must provide a 
discussion of the facts and medical 
principles involved.

2.  The RO should review the examination 
report to ensure that it is in complete 
compliance with this remand and the Court's 
order.  If deficient in any manner, the RO 
must implement corrective procedures at 
once.

3.   After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  If 
the benefits sought are not granted, the RO 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity to respond 
before returning the record to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
